         Case 4:20-cv-01347-LPR Document 28 Filed 08/10/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JAMES S. FALLER, II                                                              PLAINTIFF

v.                               Case No. 4:20-cv-01347-LPR

DEWAYNE HENDRIX, Warden;
UNITED STATES BUREAU OF PRISONS;
UNITED STATES DEPARTMENT OF JUSTICE                                            DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order filed today, it is CONSIDERED, ORDERED, and ADJUDGED that

all claims against Dewayne Hendrix, the United States Bureau of Prisons, and the United States

Department of Justice are dismissed without prejudice. Under 28 U.S.C. ¶ 1915(a)(3), the Court

certifies that an in forma pauperis appeal would not be taken in good faith.

       IT IS SO ORDERED this 10th day of August 2021.




                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
